Citation Nr: 1001857	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of receiving VA death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's sister



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1944 to July 1946.  
The Veteran died in October 2005.  The appellant seeks status 
as the Veteran's surviving spouse for VA purposes.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran died in October 2005.

2.  The Veteran and the appellant were legally married in 
July 1974.

3.  The Veteran and appellant were legally divorced in 
January 2005.

4.  Following the legal divorce in January 2005, the Veteran 
and his spouse did not establish a common law marriage under 
Oklahoma law.


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits for 
a surviving spouse have not been met.  38 U.S.C.A. §§ 103, 
1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 
3.205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing law provides that Dependency and Indemnity 
Compensation (DIC) benefits and nonservice-connected death 
pension benefits may be paid to the surviving spouse of a 
veteran if certain requirements are met.  38 U.S.C.A. 
§§ 1304, 1310, 1311, 1318, 1541.

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the Veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a). 

If the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the Veteran, the continuity of the cohabitation will 
not be considered as having been broken.  38 C.F.R. 
§ 3.53(b).

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

The provisions of OKLA. STAT. tit. 43, § 1 define marriage as 
a personal relation arising out of a civil contract to which 
the consent of parties legally competent of contracting and 
of entering into it is necessary, and the marriage relation 
shall only be entered into, maintained or abrogated as 
provided by law.  Notably, the Oklahoma statutes do not 
recognize common law marriage.  Rather, a valid marriage 
requires a license, a marriage ceremony, and the ceremony 
must be solemnized in the presence of witnesses and a person 
authorized to perform the ceremony.  OKLA. STAT. tit. 43, 
§ 7-A.  
However, the Oklahoma Courts have recognized the existence of 
a common law marriage.  Standefer v. Standefer, 2001 OK 37, 
26 P.3d 104.  To establish a valid common law marriage, there 
must be evidence of an actual mutual agreement between the 
spouses to be husband and wife, a permanent relationship, an 
exclusive relationship proved by cohabitation as man and 
wife, and the parties to the marriage must hold themselves 
out publicly as man and wife.  Matter of Phifer's Estate, 629 
P.2d 808 (Okl.App. 1981).  However, there is some conflict in 
caselaw as to whether cohabitation is a necessary 
requirement.  See Mueggenborg v. Walling, 1992 OK 121, 836 
P.2d 112.

In this case, the appellant and the Veteran were married in 
July 1974.  The appellant testified that the Veteran's health 
deteriorated to the point that he required a nursing home and 
full-time medical care.  She says that she and the Veteran 
were advised by counsel and VA personnel that they must 
obtain a divorce so that the income requirement would be met 
for the Veteran to receive terminal care by VA funded 
facilities.  The appellant and the Veteran filed for a 
divorce in December 2004 so that he could be admitted to a VA 
funded nursing home.  She further states that, despite the 
divorce, her relationship with the Veteran did not change.  
She visited him every day at the nursing home, remained the 
point of contact if something happened to the Veteran, and 
was appointed as the Veteran's guardian and power of 
attorney.  She says that she still considered the Veteran to 
be her husband.

The appellant testified that if she and the Veteran had not 
been advised by VA personnel to get a divorce, and if the 
Veteran had been financially able to enter the nursing home 
without a divorce, she and the Veteran would have been 
continuously married up until the time of the Veteran's 
death.

The appellant's sister also testified at the hearing that the 
appellant visited the Veteran several days per week.  She 
states that the appellant and Veteran did not have a choice, 
that they had to divorce due to finances so that the Veteran 
could be admitted to the nursing home.

The Board has reviewed the claims file.  It appears that the 
Veteran applied for pension benefits prior to his death on at 
least two occasions.  The Veteran's claims were denied each 
time because his income exceeded the allowable rate.  In 
October 2001, the Veteran's pension claim was denied because 
his income plus the appellant's income exceeded the allowable 
amount by $14,170.  In May 2004, pension was denied because 
his income plus the appellant's income exceeded the allowable 
amount by $1,630.00.  

In December 2004, the Veteran filed an informal claim for 
pension with aid and attendance benefits.  The formal claim, 
VA From 21-526, was filed on January [redacted], 2005, the Veteran 
and appellant's date of divorce.  On the form, the Veteran 
listed the appellant as his nearest relative or person VA can 
contact if necessary.  He indicated that he was divorced and 
received no income other than Social Security.  The Veteran's 
claim was denied in April 2005 because the Veteran did not 
file the new income disclosure forms.  

In August 2005, the Veteran submitted the income disclosure 
form which reported that the Veteran and appellant divorced 
in December 2004.  

The Veteran submitted another statement on October [redacted], 2005, 
which was 12 days prior to his death.  At that time, the 
Veteran reported the earned income for his "EX-SPOUSE."  He 
requested to be paid as a single veteran with no dependents.  
The Veteran died before the RO could make a new determination 
regarding his pension claim.

The Veteran's death certificate shows that the appellant is 
the informant and wife of the Veteran.  On her application 
for burial benefits and for a flag for burial purposes, the 
appellant listed herself as the Veteran's wife.

The divorce decree is also of record, showing that the 
divorce between the Veteran and his spouse was granted on 
January [redacted], 2005.  As noted above, on that day, the Veteran 
filed for pension and aid benefits which were previously 
denied due to income requirements.

The appellant also submitted a Power of Attorney document, 
executed on December 21, 2004, granting her the right to act 
as the Veteran's power of attorney.  In addition, the 
appellant submitted a Durable Power of Attorney and 
Designation of Guardian, executed January [redacted], 2005, which 
appointed her as the Veteran's power of attorney and 
guardian.  The Board notes that this document was also 
executed on the date the appellant and Veteran's divorce was 
finalized.

The record reflects, and the appellant does not dispute, that 
she was legally divorced from the Veteran on January [redacted], 
2005.  The issue on appeal is limited to whether the Veteran 
and appellant established a common law marriage following the 
legally valid divorce on January [redacted], 2005.

For purposes of this decision, the Board will presume the 
validity of common law marriage under Oklahoma law in 2005.  
The standard put forth by the Oklahoma courts require an 
actual mutual agreement between the spouses to be husband and 
wife, a permanent relationship, an exclusive relationship 
proved by cohabitation as man and wife, and the parties to 
the marriage must hold themselves out publicly as man and 
wife.  The evidence must be clear and convincing in order to 
establish a common law marriage.  

As noted above, the Oklahoma decisions contain conflicting 
language regarding the cohabitation requirement.  In this 
case, actual cohabitation was an impossibility as the Veteran 
was hospitalized in a nursing care facility.  The Board need 
not reach a determination on this factor to decide this case.

On review of the record, the Board cannot find clear and 
convincing evidence that, following the divorce in January 
2005, the Veteran and the appellant had a mutual agreement to 
be husband and wife.  The Veteran's statements after the 
January 2005 and prior to his death in October 2005 
identified the appellant as his ex-spouse, and indicated that 
the appellant did not provide him any financial support.  The 
appellant does not actually speak to any mutual agreement 
between herself and her husband to reestablish a marital 
relationship.  Rather, the appellant essentially describes 
the divorce as a financial/legal transaction which did not 
alter the essential feelings that she remained the spouse of 
the Veteran.

The Board also cannot find clear and convincing evidence 
that, following the divorce in January 2005, that the Veteran 
and the appellant held themselves out publicly as husband and 
wife.  After the divorce in January 2005, neither the Veteran 
nor the appellant undertook any efforts to notify VA of a 
resumption of their marriage.  They both declared providing 
no financial support to the other, which is a significant 
feature of a marital relationship.  Notably, the available 
hospitalization records from the Oklahoma Veterans Center 
refers to the appellant as the Veteran's "ex-wife," which 
counters against a finding of the Veteran and the appellant 
"publicly" holding themselves out as husband and wife.

The Board understands that a declaration of common law 
marriage between the Veteran and the appellant after January 
2005 would have had dire financial consequence in terms of 
negating the financial benefits of securing the Veteran's 
nursing care.  However, the fact that the Veteran did not 
renounce his efforts to obtain financial benefits on the 
basis of being divorced provides evidence against a finding 
of publicly holding himself out as the husband of the 
appellant.  Notably, the Veteran declared the appellant as 
his "EX-SPOUSE" twelve days prior to his death.

The Board is sympathetic to the appellant's predicament in 
this matter.  From the testimony of the appellant and her 
sister, it is clear to the undersigned that the appellant and 
the Veteran legally divorced for financial reasons based upon 
the Veteran's dire need for securing nursing home care for 
the Veteran.  The Board does not believe that the divorce was 
procured for any other reason, as they were advised by 
counsel that a legal divorce constituted a legal means to 
obtain VA benefits.

The Board also acknowledges as true that the appellant cared 
for the Veteran for the entire time following the January 
2005 divorce and the Veteran's ultimate death in October 
2005.  She identified herself as the wife of the Veteran on 
his death certificate.  She was also his guardian and power 
of attorney but, notably, these documents were executed at 
the time of divorce.

However, the legal divorce between the Veteran and the 
appellant had legal consequences under Oklahoma marriage law.  
The primary consequence being that the Veteran and the 
appellant were no longer legally recognized as husband and 
wife as of January 2005.  Under Oklahoma law, the legal 
criteria for subsequently establishing a common law marriage 
has not been shown by the words, actions and financial 
arrangements between the Veteran and the appellant prior to 
his death, which counters against a findings of common law 
marriage.  

More importantly, the entire evidentiary record is not 
consistent with establishing by clear and convincing evidence 
that, following the divorce in January 2005, the Veteran and 
the appellant had a mutual agreement to be husband and wife 
and held themselves out publicly as man and wife.  Under the 
applicable standards of law, the Board must find that the 
appellant cannot be recognized as the Veteran's spouse for VA 
benefit purposes.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The Board notes that the appellant has not been provided 
adequate VCAA notice in this case.  In such circumstances, 
the notice error must be presumed prejudicial.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  On the facts of this 
case, the Board finds that the notice error has not been 
prejudicial to the appellant.

The issue of entitlement to recognition as the spouse of the 
Veteran first came up at the time of the initial denial of 
the claim.  Thereafter, the appellant has provided argument 
and testimony directed to establishing a common law marriage 
to the Veteran after the January 2005 divorce.  The 
representative argued for a finding of common law marriage in 
the November 2008 Statement of Accredited Representative in 
Appealed Case, noting the applicable VA criteria and 
addressing the issue that the appellant "held herself out in 
public as the veteran's spouse."

At the hearing before the undersigned, the appellant and her 
representative focused the entire proceeding to establishing 
a common law marriage under Oklahoma law.  In addition the 
Veteran's testimony and her representative's argument, the 
appellant also had a witness with personal knowledge testify 
on her behalf on this very issue.  As reflected in the 
transcript, the entire proceeding focused on common law 
marriage, the undersigned easily understood the theory being 
presented from the statements by the appellant herself, and 
the undersigned informed the appellant and her representative 
that the case would be decided upon the state of Oklahoma law 
concerning common law marriage.  The appellant also indicated 
that all documents necessary to decide the case were of 
record.

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009, 
the United States Court of Appeals for the Federal Circuit 
emphasized that VA's duty under 38 U.S.C.A. § 5103 and 
38 C.F.R. §3.159 only requires a "generic notice" to the 
particular type of claim at hand.  As reflected above, the 
issue of whether common law marriage exists in Oklahoma and 
the criteria for establishing a common law marriage under 
Oklahoma law goes well beyond any generic notice to be 
expected in a VCAA letter.  Notably, researching the Oklahoma 
statutes and caselaw, and attempting to resolve the conflict 
of law on this issue in that jurisdiction, involves resources 
not available to the RO. 

Overall, the appellant has not argued any prejudicial notice 
error, and has pursued the common law marriage theory since 
notice of the initial denial of the claim.  She has had ample 
opportunity to present evidence and argument in support of 
her claim, and has done so.  Quite simply, the statements and 
actions by the appellant and her representative demonstrate 
an awareness of what is necessary to substantiate this claim.  
As such, the Board finds that the error notice has not been 
prejudicial to the appellant.

VA has a duty to assist the Veteran in the development of her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The record includes legal documents relating to the 
relationship between the Veteran and the appellant during the 
Veteran's lifetime.  The appellant is attempting to establish 
a common law marriage, and does not allege the existence of 
any documents establishing a valid legal marriage after 
January 2005.  In November 2009, the appellant indicated that 
all relevant documents were of record.

Neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


